 


109 HR 4548 IH: To amend title 5, United States Code, to deny Federal retirement benefits to individuals convicted of certain offenses, and for other purposes.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4548 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Terry (for himself, Mr. McCotter, Mr. Murphy, Ms. Hart, Mr. Sullivan, Mr. Nunes, Mr. Fortenberry, Mr. Walden of Oregon, Ms. Ginny Brown-Waite of Florida, Mr. Barrett of South Carolina, Mr. Moran of Kansas, Mr. Hoekstra, Mr. Shadegg, Mr. Kirk, Mr. Rogers of Michigan, Mr. Akin, Mr. Hostettler, Mr. Franks of Arizona, Mr. Culberson, Mr. Hayworth, Ms. Foxx, Mr. McCaul of Texas, Mr. Hensarling, and Mr. Pence) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to deny Federal retirement benefits to individuals convicted of certain offenses, and for other purposes. 
 
 
1.Denial of retirement benefits 
(a)In generalSection 8312(a) of title 5, United States Code, is amended— 
(1)by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by inserting after paragraph (2) the following: 
 
(3) was convicted of an offense described in subsection (d), to the extent provided by that subsection.; and 
(2)by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by inserting after subparagraph (B) the following:  
 
(C)with respect to the offenses described in subsection (d), to the period after the date of conviction.. 
(b)Offenses describedSection 8312 of such title 5 is amended by redesignating subsection (d) as subsection (e), and by inserting after subsection (c) the following: 
 
(d)An offense described in this subsection is any offense which is— 
(1)within the purview of section 201 (bribery of public officials and witnesses), 203 (compensation to Members of Congress, officers, and others in matters affecting the Government), 205 (activities of officers and employees in claims against and other matters affecting the Government), 211 (acceptance or solicitation to obtain appointive public office), 641 (public money, property or records), 663 (solicitation or use of gifts), 1001 (statements or entries generally), 1621 (perjury generally), 1622 (subornation of perjury), or 1623 (false declarations before grand jury or court) of title 18; and 
(2)committed after the date of the enactment of this subsection.. 
(c)Absence from United States to avoid prosecutionSection 8313(a)(1) of such title 5 is amended by striking or at the end of subparagraph (A), by striking and at the end of subparagraph (B) and inserting or, and by adding at the end the following: 
 
(C)after the date of the enactment of subsection (d) of section 8312, for an offense described in such subsection; and. 
(d)Nonaccrual of interest on refundsSection 8316(b) of such title 5 is amended by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by adding at the end the following:  
 
(3)if the individual was convicted of an offense described in section 8312(d), for the period after the conviction.. 
 
